TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 10, 2018



                                       NO. 03-17-00034-CV


                Texas Department of Motor Vehicles; Raymond Palacios;
             Robert "Barney" Barnwell, III; Luanne Caraway; Brett Graham;
          Kate Hardy; Blake Ingram; Gary Painter; Guillermo "Memo" Trevino;
            John Walker; John Walker, III; and Whitney Brewster, Appellants

                                                  v.

          Fry Auto Services; Auto Title Services; Auto Title Services of Oak Hill;
     San Antonio Auto Title Services, Inc.; Texas Auto Title; Texas Tag and Title, Inc.;
               Tisdale LLC; and Universal Auto Title Services, Appellees


            APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
              AFFIRMED IN PART, REVERSED AND RENDERED IN PART—
                        OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on January 4, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s order. Therefore, the Court reverses the parts of the district court’s order denying the

plea to the jurisdiction as to Appellees’ due-course challenge to Chapter 520 of the

Transportation Code and as to Appellees’ rule challenge to the contract-addendum, and renders

judgment dismissing those claims. We affirm the remainder of the order. The appellee shall pay

all costs relating to this appeal, both in this Court and in the court below.